F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                 FEB 27 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 DERRAL SCHRODER, a De Jure People
 for the Freely Associated Compact States
 of our Union, a Non-citizen of the De
 Facto Federal Government of D.C.,

          Plaintiff-Appellant,
 v.

 PEOPLE OF THE STATE OF                                     No. 96-1320
 COLORADO; REGISTERED VOTING                            (D.C. No. 96-K-1018)
 CITIZENS OF THE FEDERAL                                (District of Colorado)
 GOVERNMENT OF THE DISTRICT OF
 COLUMBIA; CITIZENS OF THE
 CORPORATE FEDERAL
 GOVERNMENT, that vote for their
 rulers,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, PORFILIO, Circuit Judge, and MURPHY, Circuit
Judge.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       Claiming to be “a People for the Freely Associated Compact States of Our Union,

that has pledged his Life, fortune and Sacred Honor to forcing the Government

Employees to recognize and respect [his] true character as a People of the Almighty

Creator,” Derral Schroder appeals the dismissal of his complaint by the district court. Mr.

Schroder had brought an almost indecipherable action naming as defendants: “People of

the State of Colorado, Registered Voting citizens of the Federal Government of the

District of Columbia, Citizens of the Corporate Federal Government, [sic] that Vote for

their Rulers.” The district court, sua sponte, dismissed the action on the ground the

complaint failed to name any suable entity. We agree and AFFIRM.




                                          ENTERED FOR THE COURT



                                          John C. Porfilio
                                          Circuit Judge




                                            -2-